DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/653200 (US 2020/0158663) in view of Michel et al. (US 2012/0033785) hereinafter known as Michel. 
This is a provisional nonstatutory double patenting rejection.
	Claim 1 of US 2020/0158663 discloses an x-ray imaging system comprising an x-ray source, and an associated x-ray detector, wherein the x-ray detector is a photon counting x-ray detector for enabling detection of photon-counting events,
wherein the x-ray detector is based on a number of x-ray detector sub-modules, also referred to as wafers, each of which comprises detector elements, wherein the x-ray detector sub-modules are oriented in edge-on geometry with their edge directed towards the x-ray source, assuming the x-rays enter through the edge,
wherein each x-ray detector sub-module or wafer has a thickness with two opposite sides of different potentials to enable charge drift towards the side, where the detector elements, also referred to as pixels, are arranged, and
wherein the x-ray imaging system is configured to determine an estimate or measure of charge diffusion originating from a Compton interaction or an interaction through photoeffect related to an incident x-ray photon in an x-ray 
	US 2020/0158663  does not disclose  wherein the x-ray imaging system is configured for enabling acquisition of at least one phase contrast image based on detected photon-counting events,
	Michel discloses a detector arrangement for performing phase-contrast measurements (Abstract). Michel teaches of generating a phase contrast image [0072] based on detected photon-counting events [0058].
In view of Michel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify US 2020/0158663 to enable the acquisition of at least one phase contrast image based on detected photon-counting events. The motivation is to image the phase shift of X-rays through an object due to attenuation. Such technique can minimize X-ray dosage while maintaining optimal image quality.

With regards to claim 2, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein the x-ray imaging system is configured (US 2020/0158663; Claim 34)(Michel; [0024])

With regards to claim 3, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein the x-ray imaging system further comprises a phase shift grating (Michel; Fig. 2; G0; first grating) located between the object or subject (Michel; Fig. 2; 22) to be imaged and the x-ray detector (Michel; Fig. 2; 1) for enabling acquisition of said at least one phase contrast image.

With regards to claim 4, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein the x-ray imaging system is configured to determine the estimate or measure of charge diffusion based on induced current caused by moving electron-hole pairs originating from the Compton interaction or interaction through photoeffect, as detected by detector elements distributed over the x-ray detector sub-module or wafer. (US 2020/0158663; Claim 34)

With regards to claim 5, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein the x-ray imaging system is configured to determine, for each of a number of incident x-ray photons and/or each of a number of x-ray detector sub-modules, a corresponding estimate of charge diffusion originating from a Compton interaction or an interaction through photoeffect related to the incident x-ray photon in the x-ray detector sub-module, and to determine an estimate of the point of interaction of the incident x-ray photon in the respective x-ray detector sub-module. (US 2020/0158663; Claim 33-34)

With regards to claim 6, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein each x-ray detector sub-module or wafer has detector elements distributed over the detector sub-module or wafer in two directions including i) the width/length direction (x) and ii) the depth direction (z) corresponding to the direction of the incoming x-rays (US 2020/0158663; Claim 33-34), and
wherein the thickness (y) of the x-ray detector sub-module or wafer extends between the two opposite sides of the x-ray detector sub-module (US 2020/0158663; Claim 15).
With regards to claim 7, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein the x-ray imaging system is configured to determine, at least partly based on the determined estimate of charge diffusion, the estimate of the point of interaction of the incident x-ray photon in at least one of the three directions (x, y, z) of an x-ray detector sub-module or wafer. (US 2020/0158663; Claim 21)

With regards to claim 8, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein the x-ray imaging system is configured to determine, at least partly based on the determined estimate of charge diffusion, the estimate of the point of interaction of the incident x-ray photon in at least one of the two directions (x, z) over which the detector elements are distributed on a main side of the x-ray detector sub-module or wafer, and/or along the thickness (y) of the x-ray detector sub-module. . (US 2020/0158663; Claim 24 and 33)

With regards to claim 9, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein the x-ray imaging system is configured to determine, at least partly based on the determined estimate of charge diffusion, (US 2020/0158663; Claim 24)

With regards to claim 10, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 9, wherein the x-ray imaging system is configured for determining the charge cloud profile, performing curve fitting and finding out where the curve has its peak and identifying the peak as the point of interaction in a particular direction. (US 2020/0158663; Claim 25)

With regards to claim 11, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein the x-ray imaging system is configured to determine the estimate of the point of interaction of the incident x-ray photon by identifying the pixel that has detected the highest charge as the point of interaction. (US 2020/0158663; Claim 25)

With regards to claim 12, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein the x-ray imaging system (US 2020/0158663; Claim 33)

With regards to claim 13, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein the x-ray imaging system is configured to measure or estimate the shape and/or width of the charge diffusion. (US 2020/0158663; Claim 19)

With regards to claim 14, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein the charge diffusion is represented by a charge cloud, and the x-ray imaging system is configured to estimate the initial point of interaction of the incident x-ray photon along the thickness (y) of the x-ray detector sub-module based on the measured width of the cloud and the integrated charge of the cloud. (US 2020/0158663; Claim 19-20)

With regards to claim 15, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein the x-ray imaging system (US 2020/0158663; Claim 21)

With regards to claim 16, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein the charge diffusion is represented by a charge cloud, and the detector elements distributed over the x-ray detector sub-module or wafer on a main side provide an array of pixels, where the pixels are smaller than the charge cloud to be resolved. (US 2020/0158663; Claim 27)

With regards to claim 17, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 1, wherein at least one of the x-ray detector sub-modules comprises a semiconductor substrate or material comprising a plurality of active integrated pixels arranged in the semiconductor substrate. (US 2020/0158663; Claim 27)

With regards to claim 18, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 17, wherein the x-ray detector sub-module allows multiple active integrated pixels in an x-ray detector sub-module to detect a charge cloud generated by a single x-ray photon. (US 2020/0158663; Claim 27)

With regards to claim 19, US 2020/0158663, in view of Michel, discloses the x-ray imaging system of claim 17, wherein all or part of the analog signal processing is integrated into the active integrated pixels. (US 2020/0158663; Claim 27)

With regards to claim 20, US 2020/0158663, in view of Michel, does not specifically disclose the x-ray imaging system of claim 17, wherein the active integrated pixels are implemented as active integrated Complementary Metal Oxide Semiconductor (CMOS) pixels in the semiconductor substrate. CMOS pixels provides the advantages of minimal energy consumption, ease of signal processing circuitry being integrated on the chip, and having high frame rates. CMOS pixels are commonly utilized within the art and it would have been obvious to one of ordinary skill within the art to employ such.
With regards to claim 21, US 2020/0158663, in view of Michel, disclose the x-ray imaging system of claim 1, wherein the x-ray imaging system is configured to simultaneously acquire at least one x-ray absorption image and at least one phase contrast image based on the detected events. (Michel; [0027])
 
With regards to claim 22, US 2020/0158663, in view of Michel, disclose the x-ray imaging system of claim 1, wherein the x-ray imaging system is configured to combine information of both x-ray absorption and phase contrast images in an image reconstruction process. (Michel; [0027])

With regards to claim 23, US 2020/0158663, in view of Michel, disclose the x-ray imaging system of claim 1, wherein the x-ray imaging system is configured to combine phase information as well as absorption information in the image reconstruction process to provide a merged image representation. (Michel; [0027])

With regards to claim 24, US 2020/0158663, in view of Michel, disclose the x-ray imaging system of claim 1, wherein the x-ray imaging system is configured (Michel; [0056])

With regards to claim 25, US 2020/0158663, in view of Michel, disclose the x-ray imaging system of claim 1, wherein each x-ray detector sub-module has a number of depth segments of detector elements in the direction of the incoming x-rays. (Michel; [0056]; 6, 7)

With regards to claim 26, US 2020/0158663, in view of Michel, disclose the x-ray imaging system of claim 1, wherein the x-ray detector sub-modules are arranged one after the other and/or arranged side-by-side in a configuration to form an effective detector area or volume. (Michel; [0056]; 6, 7)

With regards to claim 27, US 2020/0158663, in view of Michel, disclose the x-ray imaging system of claim 1, wherein the x-ray imaging system further comprises an associated image processing device connected to the x-ray detector system for performing image processing and/or image reconstruction. (Michel; [0026])

With regards to claim 28, US 2020/0158663, in view of Michel, disclose the x-ray imaging system of claim 1, wherein the x-ray imaging system is configured to enable phase contrast imaging for Computed Tomography. (Michel; [0011])

With regards to claim 29, US 2020/0158663, in view of Michel, does not specifically disclose the x-ray imaging system of claim 1, wherein the x-ray imaging system comprises a processor and memory, the memory comprising instructions executable by the processor, whereby the processor is operative to determine an estimate or measure of charge diffusion and determine an estimate of a point of interaction of the incident x-ray photon based on the determined estimate or measure of charge diffusion. However, within the endeavor of x-ray imaging systems, such components as a processor and memory are commonly utilized to perform the claimed limitation for the purposes of photon interaction 3D position determination, photon counting, and image reconstruction. It would have been obvious to one of ordinary skill to utilize a processor and memory for such purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884